   Case: 3:20-mj-00463-MJN Doc #: 14 Filed: 11/10/20 Page: 1 of 1 PAGEID #: 48




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:20-MJ-463
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 ROGER BLACKBURN,                          :
                                           :
       Defendant.                          :
                                           :


                                BINDOVER ORDER


       This matter was set for preliminary examination on November 10, 2020.

Defendant appeared with counsel and waived his right to a preliminary examination. The

Court found the waiver to be knowing and voluntary and therefore orders that Defendant

be bound over to the grand jury to answer the charge.

November 10, 2020                                   s/Sharon L. Ovington
                                                     Sharon L. Ovington
                                                United States Magistrate Judge
